[Cite as State v. Grandstaff, 2022-Ohio-47.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




 STATE OF OHIO,                                     :

        Appellee,                                   :          CASE NO. CA2021-06-033

                                                    :
     - vs -                                                            OPINION
                                                    :                   1/10/2022

 MICHELLE L. GRANDSTAFF,                            :

        Appellant.                                  :




           CRIMINAL APPEAL FROM CLERMONT COUNTY MUNICIPAL COURT
                            Case No. 2020 CRB 1556 E



Mark Tekulve, Clermont County Prosecuting Attorney, and Katherine Terpstra, Assistant
Prosecuting Attorney, for Appellee

Denise S. Barone, for Appellant



        PIPER, P.J.

        {¶ 1} Appellant, Michelle L. Grandstaff, appeals her sentence in the Clermont

County Municipal Court.1

        {¶ 2} On April 28, 2020, the Chief Dog Warden was alerted that there were several



1. Pursuant to Loc.R. 6(A), we sua sponte remove this case from the accelerated calendar for the purposes
of issuing this written decision.
                                                                    Clermont CA2021-06-033

dogs at appellant's residence that appeared to lack adequate food, water, and shelter. The

warden obtained a search warrant for the residence and discovered eighteen canines living

in and around the residence in "deplorable conditions."           The eighteen canines were

suffering from medical issues as a result of their living conditions and were seized by the

warden.

       {¶ 3} On May 14, 2020, Grandstaff was charged in the Clermont County Municipal

Court with eighteen counts of Cruelty to a Companion Animal in violation of R.C.

959.131(D)(2), each count related to one of the dogs seized.           On August 27, 2020,

Grandstaff entered no contest pleas to three of the eighteen counts and was found guilty of

the three counts, the remainder of the charges being dismissed. The case was continued

for the purpose of determining restitution prior to sentencing.

       {¶ 4} On September 23, 2020, Grandstaff failed to appear at her sentencing hearing

and a bench warrant was issued for her arrest. Grandstaff was not apprehended on the

bench warrant until May 17, 2021. Upon appearing in court, it was ordered she be held in

the Clermont County Jail without bond until sentencing. Grandstaff was sentenced to 60

days of incarceration on each of the three charges, with each sentence to run consecutive,

for a total sentence of 180 days. Grandstaff now appeals, raising the following assignment

of error.

       {¶ 5} Assignment of Error:

       {¶ 6} THE TRIAL COURT ERRED TO THE PREJUDICE OF MICHELLE

GRANDSTAFF BY ISSUING A SENTENCE OF ONE HUNDRED EIGHTY DAYS.

       {¶ 7} Within her sole assignment of error, Grandstaff presents three separate

arguments: 1) that the absence of a presentence investigation ("PSI") rendered her

sentences erroneous; 2) that her attorney was ineffective; and 3) the trial court abused its



                                            -2-
                                                                                Clermont CA2021-06-033

discretion by sentencing her to serve jail time rather than probation.2 We will address these

arguments out of order for the sake of clarity.

                                        Presentence Investigation

        {¶ 8} Grandstaff first argues that it was improper for the trial court to sentence her

without ordering a presentence investigation.

        {¶ 9} Crim.R. 32.2 states that "the court shall, in felony cases, order a presentence

investigation and report," while "[i]n misdemeanor cases the court may order a presentence

investigation before granting probation." Crim.R. 32.2 "does not mandate a presentence

investigation and report except in a felony case in which an offender is sentenced to

community control sanctions." State v. Pottorf, 12th Dist. Warren No. CA2014-03-046,

2014-Ohio-5399, ¶ 24. In all other cases, the decision whether or not to order a PSI is left

to the trial court's sound discretion. State v. Toles, 12th Dist. Madison No. CA2019-07-018,

2020-Ohio-4267, ¶ 42.

        {¶ 10} In this case, Grandstaff was convicted of three offenses and sentenced to

serve a combined total of 180 days in the Clermont County Jail. All three convictions were

second degree misdemeanors, and no probation was ordered as part of the sentence. We

note Grandstaff never requested a PSI at her plea, or when her sentencing was

rescheduled. Not only is this not a felony case, there was no imposition of community

control or probation. State v. Powers, 12th Dist. Clermont No. CA2021-06-026, 2021-Ohio-

4357, ¶ 25, fn. 1. As such, the trial court did not abuse its discretion by not ordering a

presentence investigation report on Grandstaff.




2. We note with disapproval appellant's approach of raising multiple issues that require different legal analyses
under a single assignment of error, instead of properly raising each specific issue in separate assignments of
error. State v. Reeves, 12th Dist. Clermont No. CA2020-01-001, 2020-Ohio-5565, ¶ 9, fn. 1.
                                                     -3-
                                                                     Clermont CA2021-06-033

                                           Probation

       {¶ 11} Grandstaff next asserts that the trial court abused its discretion by denying

her request for probation and instead imposing jail time. However, she articulates no

argument and offers no authority to justify this assertion. Grandstaff merely declares that

"the trial court failed to take into consideration the mitigating factors shared with the court"

before sentencing. Grandstaff fails to specify the nature or significance of any identified

mitigating factor.

       {¶ 12} We review a trial court's sentence on a misdemeanor violation under an abuse

of discretion standard. State v. Fluhart, 12th Dist. Clermont No. 2020-12-068, 2021-Ohio-

3560, ¶ 40. An abuse of discretion implies that the trial court's attitude is unreasonable,

arbitrary, or unconscionable. State v. Kinsworthy, 12th Dist. Warren No. CA2013-06-060,

2014-Ohio-2238, ¶ 31.

       {¶ 13} Pursuant to R.C. 2929.21 and 2929.22, trial courts have broad discretion

when determining what sentence is appropriate for each given misdemeanor case. State

v. Fisher, 12th Dist. Clermont No. CA2019-10-080, 2020-Ohio-3764, ¶ 11.                   When

determining the appropriate sentence, the trial court must be guided by the purposes of

misdemeanor sentencing which are "to protect the public from future crime by the offender

and others and to punish the offender." R.C. 2929.21(A). The trial court must also consider

the factors listed in R.C. 2929.22(B)(1), including the nature and circumstances of the

offense, and may consider any other factors that are relevant to achieving the purposes and

principles of misdemeanor sentencing. R.C. 2929.22(B)(2).

       {¶ 14} '''Although it is preferable that the trial court affirmatively state on the record

that it has considered the criteria set forth in R.C. 2929.22, the statute does not mandate

that the record state that the trial court considered the applicable statutory factors.''' State

v. Jezioro, 12th Dist. Warren No. CA2016-10-088, 2017-Ohio-2587, ¶ 7, quoting State v.
                                              -4-
                                                                     Clermont CA2021-06-033

Wisby, 12th Dist. Clermont No. CA2012-06-049, 2013-Ohio-1307, ¶ 30. "A trial court is

presumed to have considered the statutory factors when the sentence is within the statutory

limits and there is no affirmative showing that the trial court failed to do so." State v. Reeves,

12th Dist. Clermont No. CA2021-06-026, 2020-Ohio-5565, at ¶ 42.

        {¶ 15} Here, the trial court's sentence of 60 days for each offense was well within the

statutory limits for second degree misdemeanor sentencing. R.C. 2929.24(A)(2). Further,

there is no indication in either the record or Grandstaff's brief that the trial court failed to

consider the misdemeanor sentencing considerations described in R.C. 2929.21 and

2929.22. In fact, the trial court expressly stated that it had "considered the purposes and

principles of sentencing." It further noted Grandstaff's noncompliance and lack of respect

for the court's authority, indicating that, "one of the things that I consider when trying to

decide to place somebody on probation is whether or not they're going to show up. Because

if you don't show up, you're never going to be successful on probation." We therefore find

that the trial court did not abuse its discretion in denying Grandstaff's request for probation

in lieu of jail time.

                                     Ineffective Assistance

        {¶ 16} Finally, Grandstaff asserts that her attorney was ineffective because "it is not

abundantly clear" what her attorney "was referring to during sentencing." Grandstaff offers

no argument in support of this assertion. Instead, she merely suggests that her attorney's

usage of the phrase "self-imposed punishment" to describe the jail time that followed

Grandstaff's arrest for failure to attend her sentencing was "not clear," and that her

attorney's assistance was thereby ineffective.

        {¶ 17} '''In order to prevail on an ineffective-assistance-of-counsel claim, a defendant

must prove that counsel's performance was deficient and that the defendant was prejudiced

by counsel's deficient performance.''' State v. Combs, 12th Dist. Clermont No. CA2020-01-
                                              -5-
                                                                   Clermont CA2021-06-033

004, 2020-Ohio-5397, ¶ 22, quoting State v. Davis, 159 Ohio St.3d 31, 2020-Ohio-309, ¶

10. The failure to satisfy either the deficiency prong or the prejudice prong of the test is

fatal to a claim of ineffective assistance of counsel. State v. Brewer, 12th Dist. Brown No.

CA2020-11-008, 2021-Ohio-2289, ¶ 7. '''[T]rial counsel is entitled to a strong presumption

that his or her conduct falls within the wide range of reasonable assistance.''' Id., quoting

State v. Smith, 12th Dist. Fayette No. CA2006-08-030, 2009-Ohio-197, ¶ 49.

       {¶ 18} The sole aspect Grandstaff highlights in an attempt to support her claim of

ineffective assistance of counsel at sentencing is her attorney's effort at mitigation. Her

attorney noted that in his opinion, the time Grandstaff spent in jail following her arrest on a

warrant for failure to appear at her previously scheduled sentencing constituted a "self-

imposed punishment," and that by missing court and spending additional time in custody,

Grandstaff "punished herself more harshly than I think the Court would have originally." Her

attorney requested that in light of this "self-imposed punishment," the court sentence

Grandstaff to community control instead of jail.

       {¶ 19} Grandstaff now argues that because her attorney failed to persuade the court

to sentence her to community control, counsel's assistance was ineffective. However,

Grandstaff fails to demonstrate how her attorney's performance was deficient or that she

was somehow prejudiced. Her attorney's decision to focus on Grandstaff's incarceration

and to frame it as a "self-imposed punishment" was a tactical one. "[E]ven if the wisdom of

such an approach is debatable, 'debatable trial tactics' do not constitute ineffective

assistance of counsel." State v. Green, 12th Dist. Warren No. CA2017-11-161, 2018-Ohio-

3991, ¶ 43, quoting State v. Clayton, 62 Ohio St.2d 45, 49 (1980). Merely because her

attorney was unsuccessful at gaining the court's sympathy does not mean that the sentence

would likely have been different. We accordingly find that her attorney's assistance did not

fall below an "objective standard of reasonableness." Reeves, 2020-Ohio-5565, at ¶ 32.
                                             -6-
                                                                   Clermont CA2021-06-033

                                         Conclusion

       {¶ 20} After reviewing the entire record and all arguments of counsel, we find that

Grandstaff's sole assignment of error is without merit and it is therefore overruled.

       {¶ 21} Judgment affirmed.


       S. POWELL and BYRNE, JJ., concur.




                                            -7-